Exhibit 10.34
 
January 27, 2012


AeroGrow International, Inc.
6075 Longbow Drive # 200
Boulder, CO  80301
 
Re:
Series A Convertible Preferred Stock
 
Certificate of Designations Modification


 
The undersigned is a beneficial owner of shares of the Series A Convertible
Preferred Stock (“Series A Preferred”) of AeroGrow International, Inc., a Nevada
corporation (the “Company”).  The relative rights, preferences, privileges and
restrictions of the Series A Preferred are governed by the Certificate of
Designations of Series A Convertible Preferred Stock as duly adopted by the
Board of Directors and Shareholders of the Company on June 29, 2009, and as
amended by Amendment No. 1 thereto as duly adopted by the Board of Directors and
Series A Preferred Shareholders on March 3, 2010 (collectively the “Certificate
of Designations”).


The Company has advised the undersigned that, subject to the consent of the
affected parties and compliance with applicable legal requirements, it proposes
to restructure the Company’s equity and debt as follows:


Subordinated Secured 8% Convertible Promissory Notes: (“Note Restructure”)
 
Outstanding principal balance:
  $ 6,796,394.94  
Accrued interest (as of 12/31/11):
  $ 497,533.35  
Total:
  $ 7,293,928.29  

 
Restructure:
·  
Reset conversion price from $0.10 per common share to $0.025 per common share
(“Reset Note Conversion Price”), conditioned upon;

·  
noteholders agreeing to convert all outstanding and unpaid principal and accrued
and unpaid interest into shares of common stock; and

·  
noteholders agreeing to defer the interest payment due January 31, 2012.





Series A Preferred Stock: (“Series A Preferred Restructure”)


7,526 shares issued and outstanding


Restructure:
·  
Reset conversion price from $0.18 per share to $0.09 per share (“Reset Series A
Conversion Price”), conditioned upon;

·  
holders of Series A Preferred agreeing to convert all outstanding shares into
shares of common stock;

·  
automatic conversion of warrants exercisable to purchase shares of Series A
Preferred Stock (“Preferred Warrants”) into warrants exercisable to purchase
shares of common stock (“Common Warrants”) (pursuant to Section 5.2 of Warrant
Certificate); and

·  
action by the Company’s Board of Directors to (i) reduce the exercise price of
the Common Warrants to $0.07 per share and (ii) declare a dividend on each
outstanding Common Warrant consisting of an additional one-half Common Warrant
(with the effect of increasing the number of Common Warrants by 50%
post-dividend).



 
 

--------------------------------------------------------------------------------

 


In order to facilitate the Note Restructure and Series A Preferred Restructure,
the undersigned agrees, and hereby votes all shares of voting securities owned
by the undersigned in favor of, the following:


1.  
The undersigned agrees to waive the full ratchet anti-dilution adjustment to the
Series A Preferred conversion price that would result from the Reset Note
Conversion Price.

2.  
The undersigned consents to the amendment of Section 4(c) of the Certificate of
Designations to provide for a conversion price of $0.09 per share.

3.  
Subject to the conditions set forth below, the undersigned agrees to convert all
shares of Series A Preferred into shares of common stock (the “Conversion
Shares”) at a conversion price of $0.09 per share.

4.  
Subject to the conditions set forth below, the undersigned acknowledges that
upon the conversion of all outstanding shares of Series A Preferred Stock into
shares of common stock, all Preferred Warrants will automatically convert into
Common Warrants by virtue of Section 5.2 of the Warrant Certificate.

5.  
The undersigned consents to the increase of the Company’s authorized capital
shares to consist of 750,000,000 shares of common stock (the “Share Increase”).

6.  
The undersigned consents to the Company undertaking a reverse split of all
outstanding securities by a factor of up to one-for-three hundred (1-for-300)
(the “Reverse Split”), at the discretion of the Board of Directors, when and as
determined by the Board of Directors.



The foregoing agreements are subject to and conditioned upon (i) the consent of
the holders of the Subordinated Secured 8% Convertible Promissory Notes (the
“Notes”) to the Note Restructure in sufficient number to result in all
outstanding Notes participating in the Note Restructure under the terms of the
Notes and related Collateral Agent Agreement; (ii) the consent of the holders of
the Series A Preferred to the Series A Preferred Restructure in sufficient
number to result in all outstanding shares of Series A Preferred participating
in the Series A Preferred Restructure; (iii) action by the Company’s Board of
Directors to reduce the exercise price of the Common Warrants to $0.07 per
share; and (iv) action by the Company’s Board of Directors to declare a dividend
on each outstanding Common Warrant consisting of an additional one-half Common
Warrant.


In consideration of the foregoing agreements, the undersigned hereby releases,
acquits and forever discharges the Company, together with its officers,
directors, agents, representatives, attorneys, affiliates, both past and
present, from any claim, demand, obligation or liability, known or unknown,
direct or indirect, arising out of or in connection with the Note Restructure,
Series A Restructure, Share Increase or Reverse Split, as well as any act or
omission in connection therewith.


The undersigned has been provided with information and materials concerning the
subject matter of the Note Restructure and Series A Restructure.  In addition,
the undersigned has had access to the Company’s reports and information filed
with the United States Securities and Exchange Commission (“SEC
Documents”).  The information and materials provided by the Company and the SEC
Documents are referred to herein as the “Documents.”  The undersigned has
carefully reviewed and is familiar with all of the terms of the Documents.  The
undersigned has been given access to full and complete information regarding the
Company and has utilized such access to the undersigned’s satisfaction for the
purpose of obtaining such information regarding the Company as the undersigned
has reasonably requested; and, particularly, the undersigned has been given
reasonable opportunity to ask questions of, and receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Conversion Shares and to obtain any additional information, to
the extent reasonably available. The undersigned has relied on nothing other
than the Documents (including any exhibits thereto) in deciding whether to
participate in the Series A Preferred Restructure.  Except as set forth in the
Documents, no representations or warranties have been made to the undersigned by
the Company, any selling agent of the Company, or any agent, employee, or
affiliate of the Company or such selling agent. The undersigned, in reaching a
decision to participate in the Series A Preferred Restructure, has such
knowledge and experience in financial and business matters that the
undersigned is capable of reading and interpreting financial statements and
evaluating the merits and risk of the agreements contained herein and has the
net worth to undertake such risks.


Sincerely,


By: _______________________________
       (Signature)




By: _______________________________
       (Joint Signature)




Investor Name: ______________________




Date:  _____________________________




Number of shares of
Series A Preferred: __________________
 
 
 

--------------------------------------------------------------------------------

 